Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on
12/21/2021 is acknowledged. This is found to be persuasive.
Election/Restriction have been withdrawn.
Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a free-standing wireless charging headset, comprising: a headband; a fork body coupled with the headband by a holding mechanism; an earcup coupled with the fork body and comprising an outer surface and wireless charging coils positioned behind the outer surface, thereby enabling the wireless charging headset to wirelessly charge when resting on the outer surface of the earcup; wherein the holding mechanism comprises a shaft to couple the headband with the fork body, at least one ball bearing mechanism comprising a spring-loaded ball bearing, and at least one complementary indentation to receive the spring-loaded ball bearing; wherein the holding mechanism 1s configured to releasably hold the headband in alignment with the fork body, thereby 
Claim 7:  a free-standing headset, comprising: a headband; a fork body coupled with the headband by a holding mechanism; an earcup coupled with the fork body and comprising a flat outer surface; the holding mechanism comprising a shaft to couple the headband with the fork body, at least one ball bearing mechanism comprising a spring-loaded ball bearing, and at least one complementary indentation to receive the spring-loaded ball bearing; the holding mechanism configured to releasably hold the headband tn alignment with the fork body to prevent the free-standing headset from falling over when resting on the outer surface of the earcup; and wherein the shaft facilitates rotation of the headband relative to the fork body about a single axis of rotation in combination with the remaining limitations of independent claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859